People v Morey (2019 NY Slip Op 08077)





People v Morey


2019 NY Slip Op 08077


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1054 KA 17-00568

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDAVID MOREY, DEFENDANT-APPELLANT. 


ANTHONY F. BRIGANO, UTICA, FOR DEFENDANT-APPELLANT.
SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Oneida County Court (Michael L. Dwyer, J.), rendered January 9, 2017. The judgment convicted defendant upon his plea of guilty of assault in the second degree (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of two counts of assault in the second degree (Penal Law § 120.05 [2]), defendant contends only that his sentence is unduly harsh and severe. Defendant's unrestricted waiver of the right to appeal encompasses that contention (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court